 Case 3:21-cv-00908-C-BH Document 23 Filed 09/01/21                  Page 1 of 1 PageID 75



                      IN THE LJNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ISMAEL H, PADILLA,                             )
                                               )
                    Plaintiff.                 )
                                               )
                                               )
                                               )
DIR. TX., PRISON SYSTEM, et a/.,               )
                                               )
                    Defendants.                )   Civil Action No. 3:21-CV-0908-C-BH

                                           OII,DER

      Considering the record in this case, the Court hereby finds and ORDERS:

      ()     The request for leave to proceed in forma pauperis on appeal is GRANTED.

      (X)    The application for leave to proceed informa pauperis on appeal is DENIED
             because the Court certifies pursuant to Fed. R. App. P. 2a(a)(3) and 28 U.S.C'
             $ l9l5(g) that the plaintiff is barred by the "three-strikes" rule of $ 1915(g), and
             has not timely paid the filing fee, as discussed in the Magistrate Judge's findings,
             conclusions, and recommendations filed in this case on April 22,2021, and
             Jrne 7 ,2021.

             (X)     Plaintiffmay challenge this finding by filing a separate motion to proceed
                     in forma pauperis on appeal with the Clerk of Cou(, U.S. Cou( of
                     Appeals for the Fifth Circuit, within 30 days of this order.

      SO ORDERED.

      Dated Septembe,     I   ,zOzt.

                                                       4       /rt
                                          .S     C              GS
                                          \ ENIORUNI          D STATES D T         CT JUDGE


                                                                          I
